Hurt, Judge.
Harrison Williams was tried and convicted for the murder of Ada Sallard; the jury finding him guilty of murder of the first degree, with death as the penalty.
It appears that on the morning of the day of the homicide, Emeline Jordan- and Ida Williams (wife of defendant) were on their way to Corsicana to report the defendant for beating his wife, Ida Williams, and that when they were near Louis Sallard’s house, they saw Williams coming, and, as Emeline says, hunting her and Ida Williams; and that when defendant caught up with them he “ beat them.” The deceased, Ada Sallard, being present, witnessing the battery, told Williams that she was going to report him for it; whereupon Williams replied that “ if you do I will knock your head off. I am tired of niggers reporting me, and I am going to kill the first nigger that does so.” The deceased then left, going toward town; and at about 9 o’clock of that morning Ada Sallard did make complaint before the justice, in which she charged defendant with an assault and battery upon his wife, Ida Williams And it also appears by the other facts, beyond all question, that defendant, in a most brutal and fiendish manner, took the life of this woman, and that the only instigation thereto was a fiendish revenge for thus “reporting him for the assault and battery upon his wife.”
To this evidence of Emeline Jordan defendant objected, and saved bills. Was this evidence competent? We are of the opinion- that it was. It is insisted by the learned counsel for defendant that this evidence relating to the first assault upon his wife was calculated to prejudice the. defendant. This may be true, but because evidence shows another offense it does not always follow that it is not admissible. This character of evidence, tending to show another offense, is frequently interwoven with facts which are clearly admissible, and should not be rejected because it developes some other offense. In the case at bar it was of the greatest importance for the State to show malice. This the State had a right to do, and in the clearest light, and in such manner that there could be no mistake in its origin and its influence upon defendant.
*111Opinion delivered November 21, 1883.
Before and at the time of the homicide, defendant wore a suit of clothes which were very much soiled—in the language of the witnesses, “very dirty.” On Tuesday night, after the murder, defendant went to Henry Penn’s, and while Penn was asleep broke open his trunk and took therefrom a pair of pants, a pair of drawers and-a shirt, and left before day, leaving his own soiled clothes at Penn’s. Defendant was aware of the facts that he was suspected and that the officers were on the hunt for him.
Counsel for defendant objected to this evidence, and reserved his bill. Were these facts admissible? Under the circumstances of this case, we think they were clearly so. Here again another offense is shown. Whilst this is true, still these facts evidently prove that defendant was endeavoring to so disguise himself as to be able to elude his pursuers and make good his escape. This certainly was his purpose, or he never would have left his clothing at the very spot of the theft, thus furnishing indisputable evidence of his guilt.
We have examined all the grounds for reversal contained in the assignment of errors. In fact, we have very carefully examined this record, independent of the assignment of errors, and can find no cause why the judgment should be reversed. We have had some experience with murder trials, and can call to mind the evidence in quite a number of cases, but we must be permitted to say that none of these cases can furnish a parallel to the one disclosed in this record. This was a terrible crime, and committed in such a brutal and fiendish manner as to make humanity shudder.
This prosecution was ably conducted; the facts and circumstances being so marshalled that the guilt of the defendant is made to appear so clearly as to place it beyond all doubt. The judgment is affirmed.

Affirmed.